6. Upcoming EU-US summit and Transatlantic Economic Council (
(DE) Mr President, ladies and gentlemen, several groups are of the opinion that we should say something about coordinating currency policy measures, following the decision made by the US Federal Reserve concerning the USD 600 billion. We simply want to add:
Calls on the United States, in implementing its domestic monetary policies, not to exacerbate the problem of the global balance of exchange rates.
(DE) I believe that this would be a reasonable addition, because it will definitely play a role at the summit.
(DE) Mr President, in addition to what I have just said, I would like to ask for currency policy to be included in the recitals. I believe that this is a sentence which could gain broad agreement here:
Whereas coordinated monetary policies should take a higher priority in the transatlantic partnership.